                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                          CRIMINAL ACTION

VERSUS                                                                        No. 14-168

FRANKIE HOOKFIN                                                              SECTION I
                                          ORDER

          Before the Court is petitioner Frankie Hookfin’s (“Hookfin”) motion 1 to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Hookfin’s motion is

untimely, and it is, therefore, denied.

                                             I.

          On September 22, 2015, Hookfin pleaded guilty to one count of conspiracy to

possess with the intent to distribute and to distribute one kilogram or more of heroin

and 280 grams or more of cocaine base and one count of using a firearm during and

in relation to the commission of a drug trafficking crime that resulted in the death of

an individual. 2     On April 21, 2016, the Court sentenced Hookfin to a term of

imprisonment of 420 months. 3 Hookfin timely appealed his sentence and conviction. 4

However, Hookfin’s appeal was dismissed, pursuant to his own motion, on August 25,

2016. 5



1 R. Doc. No. 859.
2 R. Doc. No. 415; see also R. Doc. No. 416.
3 R. Doc. No. 717.
4 R. Doc. No. 741.
5 R. Doc. No. 785. The notice of appeal filed by Hookfin’s counsel states: “This [n]otice

is being filed solely in an abundance of caution since written confirmation of Mr.
Hookfin’s desire not to appeal via United States mail has not yet been received and
counsel is aware that failure to give notice by today would result in forfeiture of
                                           II.

      Petitions for habeas relief brought pursuant to 28 U.S.C. § 2255 are subject to

a one-year statute of limitations. This limitation period runs from the latest of four

possible dates:

             (1) the date on which the judgment of conviction becomes
             final;

             (2) the date on which the impediment to making a motion
             created by governmental action in violation of the
             Constitution or laws of the United States is removed, if the
             movant was prevented from making a motion by such
             governmental action;

             (3) the date on which the right asserted was initially
             recognized by the Supreme Court, if that right has been
             newly recognized by the Supreme Court and made
             retroactively applicable to cases on collateral review; or

             (4) the date on which the facts supporting the claim or
             claims presented could have been discovered through the
             exercise of due diligence.

28 U.S.C. § 2255(f).

      The first of these dates is the only one relevant here. 6 As stated, Hookfin was

sentenced on April 21, 2016 and he filed an appeal that was dismissed upon his own



appellate rights. It is anticipated that this Notice will likely be withdrawn shortly, as
soon as the delayed documentation is received by [his attorney’s] office.” R. Doc. No.
741.
6 Hookfin’s petition makes claims of ineffective assistance of counsel and actual

innocence. Hookfin also asserts that his plea was involuntary and unknowing and
that the case against him was based on perjured testimony.

Hookfin does not argue that the government impeded his ability to file a timely
motion in violation of the Constitution or laws of the United States. He does not rely
on any right newly recognized by the Supreme Court and made retroactively
applicable on collateral review. He does not present any facts supporting his claims

                                           2
motion on August 25, 2016. Hookfin filed the instant petition nearly two years later,

on July 12, 2018. 7    Hookfin’s petition is untimely, as it was not filed—by any

calculation—within one year of the date on which the judgment of his conviction

became final. 8

      Finally, the Court notes that Hookfin’s petition is not subject to equitable

tolling. The Anti-Terrorism and Effective Death Penalty Act’s (AEDPA) one-year

limitations period is subject to equitable tolling, but only “in rare and exceptional



that could not have been discovered through the exercise of due diligence by the time
his conviction became final. See R. Doc. No. 859.
7 Hookfin’s petition is dated July 9, 2018, but even using this earlier date, the Court’s

conclusion remains the same: Hookfin’s petition is untimely.
8 The Court acknowledges that there is some disagreement as to when a conviction

becomes final when a defendant files and then voluntarily dismisses a direct appeal.
Compare Latham v. United States, 527 F.3d 651, 652 (7th Cir. 2008) with United
States v. Sylvester, 258 F. App’x 411, 412 (3d Cir. 2007) and United States v. Parker,
416 F. App’x 132, 2011 WL 767740, at *1 (3d Cir. 2011); see also S. CT. R. 13 (providing
for a 90-day period to file petitions for writ of certiorari).

The Fifth Circuit has not definitively addressed the issue. See Mark v. Thaler, 646
F.3d 191, 195 (5th Cir. 2011) (“[I]t may well be the case that when a federal criminal
direct appeal is voluntarily dismissed, further review is no longer possible and, thus,
the federal conviction immediately becomes final under AEDPA for purposes of any
future petition under 28 U.S.C. § 2255, although at least one court has taken a
contrary view.”) (referencing Latham as the court with the contrary view); United
States v. Solis-Gonzalez, 254 F.3d 1080, 1080 n.1 (5th Cir. 2001) (“Even if we were to
consider the timeliness of appellant’s petition, he would have difficulty persuading us
that, although he voluntarily dismissed his appeal, the one-year period should be
extended by the time limit for filing a petition for certiorari.”).

The Court need not resolve this issue, however, as Hookfin’s petition is untimely
under either framework. If Hookfin’s conviction became final on August 25, 2016—
the date he dismissed his appeal—his § 2255 petition must have been filed no later
than August 25, 2017 in order to be considered timely. If Hookfin’s conviction became
final on November 23, 2016—the date he dismissed his appeal plus 90 days for the
filing of a petition for certiorari—his petition must have been filed no later than
November 23, 2017 in order to be considered timely.

                                           3
circumstances.” United States v. Petty, 530 F.3d 361, 364 (5th Cir. 2008) (quoting

Davis v. Johnson, 158 F.3d 806, 811 (5th Cir. 1998)). “A § 2255 motion is subject to

equitable tolling upon a federal prisoner’s showing ‘(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstances stood in his way’” of

filing his motion timely. United State v. Taylor, 14-192, 2018 WL 3619438, at *2 (E.D.

La. July 30, 2018) (Fallon, J.) (quoting Petty, 530 F.3d at 364–65). The Fifth Circuit

has found equitable tolling appropriate when the petitioner has been misled by the

district court about the filing of his petition, but it has not found it appropriate due

to a petitioner’s pro se status. United States v. Wynn, 292 F.3d 226, 230 (5th Cir.

2002) (citations omitted). An “actual innocence claim also does not constitute a

‘rare and exceptional’ circumstance, given that many prisoners maintain they are

innocent.” Felder v. Johnson, 204 F.3d 168, 171 (5th Cir. 2000).

      Hookfin has not asserted any reason for his inability to timely file his petition,

let alone an exceptional circumstance that prevented a timely application. Therefore,

he cannot benefit from equitable tolling.

      Accordingly,

      IT IS ORDERED that Hookfin’s motion is DENIED as untimely and that his

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2255 is DISMISSED

WITH PREJUDICE.

      New Orleans, Louisiana, October 29, 2018.



                                        _______________________________________
                                                LANCE M. AFRICK
                                        UNITED STATES DISTRICT JUDGE

                                            4
